Per Curiam,
This was an appeal by H. H. Yard, from an order of the court below, requiring him to appear before a subcommittee of the councils of the city of Philadelphia, to be sworn and testify in an investigation being conducted by said committee, in the matter of the deposits of the city moneys and the default of John Bardsley, the city treasurer.
The appellant appeared before said committee in obedience to said subpoena, but refused to be sworn and testify. His refusal was certified to the court of common pleas No. 1, which court, after hearing the case, and considering the answer of the said Yard, made the following order: “ And now, July 3, 1891, after hearing the above application and the answer thereto, it is ordered by the court that the said H. H. Yard shall appear before the subcommittee referred to in the petition of John Eckstein, and shall be sworn, and shall testify in the inquiry or investigation now being held by said committee.”
It appeared, from the answer of .the said Yard, that he had been indicted in the court of quarter sessions of the county of Philadelphia, for a conspiracy with John Bardsley, the city treasurer, and it was claimed by Yard that this indictment involved the same transactions as those in regard to which the committee of said councils sought to interrogate him. It was also alleged that the said indictment was set down for trial only a few days after the date at which he was called to testify before the committee. Under these circumstances, it was contended by Yard that he could not be called as a witness.
We are of opinion that this question was raised prematurely, and that the case is not in a position for us to rule any ques*517tion touching his rights as a witness. We have no knowledge, and at this stage of the case cannot have, as to the character of the questions to be asked him by the committee of councils.
The investigation which was in progress before the councils was a lawful investigation. The subpoena was lawfully issued, and it was his duty to obey it. Upon his refusal to do so, it was lawful for the court of common pleas to compel such obedience. It cannot be tolerated for a moment that a man may be allowed to disobey a lawful subpoena upon his mere opinion that the subpoena had been improperly issued, or that the particular tribunal before which he was summoned to appear has no jurisdiction to proceed. It was time enough for the appellant to have raised any objection after he had obeyed the subpoena, and been sworn as a witness. If a question had then been asked which tended to criminate him, or which was in violation of any of his rights as a citizen, under the constitution and laws of this commonwealth, he could have declined to answer the same, and any question touching his rights as a witness could have been disposed of in a legal and orderly manner. As the case now stands there is nothing before us.
The judgment is affirmed, and the appeal dismissed, at the costs of the appellant.